In re Doyle W. Wiggins, applying for remedial writs. Parish of Acadia.
Granted in part and denied in part. The issue raised in this application is moot.
However, this Court has determined that when relator was resentenced by the trial judge on June 2,1983 in precise response to this Court’s ruling in State v. Wiggins, No. 82-KA-0474, May 23, 1983, 432 So.2d 234, the sentence was silent with respect to credit for time served. Relator is indeed entitled to credit for time served. The sentence is therefore set aside and the case is remanded to the district court for resentenc-ing, with credit for time served.